           Case 5:19-cv-08239-VKD Document 16-2 Filed 03/03/20 Page 1 of 4



     1
 1   Steven C. Vondran, [SBN 232337]
     THE LAW OFFICES OF STEVEN C. VONDRAN, PC
 2   One Sansome Street, Suite 3500
     San Francisco, CA 94104
 3   Telephone: (877) 276-5084
     Facsimile: (888) 551-2252
 4   E-mail: steve@vondranlegal.com
 5
     Attorneys for Defendant identified as IP Subscriber 76.102.26.213
 6
                         IN THE UNITED STATES DISTRICT COURT
 7
                           NORTHERN DISTRICT OF CALIFORNIA
 8
                                      SAN JOSE DIVISION
 9
10
         STRIKE 3 HOLDINGS, LLC.
11                                                  Case No. 5:19-cv-08239-VKD
12                Plaintiff,
                                                    Honorable Judge: Virgina DeMarchi
13       Vs.
14
         JOHN DOE subscriber assigned IP address    DECLARATION OF COUNSEL
15       76.102.26.213                              IN SUPPORT OF MOTION TO
16                                                  QUASH SUBPOENA AND
                  Defendant.                        DISMISS CASE UNDER F.R.C.P.
17                                                  RULE 41 ET SEQ.
18
                                                    [Memorandum of points and
19                                                  authorities, and proposed order filed
20                                                  concurrently]

21                                                  Hearing
22                                                  Date: April 14, 2020
                                                    Time: 10:00 AM
23                                                  Courtroom: 2
24
                                      DECLARATION
25
                                              1
26                                      DECLARATION
         Case 5:19-cv-08239-VKD Document 16-2 Filed 03/03/20 Page 2 of 4



     1
 1       I, Steven C. Vondran, Esq., hereby declare as follows:
         1. I am counsel for Defendant internet subscriber in this Action and a member of the
 2
 3          State bar(s) of California and Arizona, in good standing, and have been practicing
 4
            law over 15 years.
 5
 6       2. I have personal knowledge of the following and if called to testify I would

 7          competently testify as follows in support of Defendant’s motion to quash the early
 8
            discovery subpoena and dismiss the case under Rule 41.
 9
10       3. I have had multiple conversations and communications with Plaintiff counsel

11          Lincoln Bandlow about the merits of filing “bill of discovery” state court cases in
12
            Florida against subscribers that Plaintiff knows are located in California (to 99%
13
14          accuracy as he has informed me).

15       4. We have met and conferred on multiple occasions and disagree whether or not
16
            their actions are proper (believing clearly improper), and in support of their state
17
18          court copyright-related filings they have stated things as follows on different

19          occasions (pulled directly from email communications with Mr. Bandlow):
20
            “Geolocation is irrelevant for the Bill of Discovery suit and any consequent
21          federal suit would happen after your client's ISP confirms their actual
22          address. With this process, we can improve the 99% accuracy using
            geolocation to 100% accuracy using actual ISP response address. Isn't this a
23          positive? Isn't it a positive for your clients to have a reduced demand amount? If
24          any of your clients wish to file a motion to quash or be sued as a john doe
            defendant in federal court, my client is fine with that. Just indicate which client
25
                                                     2
26                                            DECLARATION
         Case 5:19-cv-08239-VKD Document 16-2 Filed 03/03/20 Page 3 of 4



     1
 1          and we will dismiss that Defendant from the Bill of Discovery suit and file
 2          against them as a John Doe in the Federal Court district of their domicile.”

 3          “Now, with these Florida lawsuits, we will have additional information before
 4          proceeding that will either confirm that good faith basis to believe it was the
            subscriber, or provide us information that shows it is someone in the subscriber’s
 5          household and proceed (if we so choose) against that person.”
 6
            “If you want to file a Motion to Quash go right ahead. We'll sue your client in
 7          Federal Court as a John Doe and he or she will be right back in the exact same
 8          position with a higher legal bill. It makes no sense why you would put your client
            through that, but it's your choice.”
 9
10
         5. It is not uncommon to receive a $50,000 demand to settle from Mr. Bandlow’s
11
12          office. I have not found this to be accurate that demands are being reduced with
13          this East Coast/ West Coast double-dipping litigation tactic having handled many
14
            cases of this nature.
15
16       6. I also am not aware of how obtaining information about a subscriber’s name and
17          address will lead to any different “additional information” being obtained whether
18
            this is being done in Florida state court (Miami-Dade County) or in Federal Court
19
20          in California, (where they should be filing these cases in the first instance if they
21          can meet the Cobbler standard, by their own admission they know where the
22
            Defendant is located with 99% accuracy, and yet file in Florida state court
23
24          nonetheless).
25
                                                 3
26                                        DECLARATION
         Case 5:19-cv-08239-VKD Document 16-2 Filed 03/03/20 Page 4 of 4



     1
 1       7. If they admit they need “additional information” this suggests to me their current
 2
            complaint does not meet the Cobbler standard, and is thus subject to dismissal?
 3
 4       I declare the foregoing to be true and correct to the best of my knowledge under

 5   penalty of perjury under the laws of the United States of America.
 6
         Executed this 3rd day of March 2020 in Phoenix, Arizona (Maricopa County).
 7
                                      ____/s/ Steven C. Vondran,________________________
 8
                                                       Declarant
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
                                               4
26                                       DECLARATION
